Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached information disclosure statement have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).

Terminal Disclaimer
The terminal disclaimer filed on 4/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10772683 and 10792103 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claims 1, 13, and 16 when taken as a whole, comprising, in addition to the other recited claim elements, laser with a beam propagation ratio (M2) greater than or equal to 10, optical elements that receive the 
Also see notice of allowances for related cases 16/592725 and 16/655864 (issued as US Patents 10772683 and 10792103) which were allowed for similar reasons.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN T KUO/           Primary Examiner, Art Unit 3792